Citation Nr: 1753992	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  10-40 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, to include as secondary to service-connected vestibular neuritis.

2.  Entitlement to service connection for a respiratory disorder (other than upper airway resistance syndrome), to include chronic obstructive pulmonary disease (COPD).

3.  Entitlement to a rating in excess of 30 percent for vestibular neuritis.

4.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD).

5.  Entitlement to service connection for fibromyalgia.

6.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for sleep disorder with fatigue.  

7. Entitlement to service connection for chronic fatigue syndrome (CFS).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Shana M. Dunn, attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to August 1978, March 1981 to July 1987, October 1989 to January 1992, March 2001 to October 2006, and September 2007 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

With regard to the issue of entitlement to a TDIU, the Veteran failed to appear for a scheduled DRO hearing scheduled in December 2012 and withdrew his request for Travel Board hearing in March 2015.  This issue was remanded, in part, by the Board in December 2015 for readjudication.

Since the issue of entitlement to service connection for Meniere's disease was adjudicated in the February 2016 statement of the case and before it was certified to the Board in March 2016, the Veteran's representative submitted additional relevant private treatment records.  In light of the favorable disposition below for this issue, the Board finds that a waiver of initial RO review is not needed and the Board may proceed with the claim.

The Board has recharacterized the Veteran's claim for COPD more broadly to a respiratory disorder (other than upper airway resistance syndrome), to include COPD, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  This claim was previously considered and denied in a May 2007 VA rating decision.  Additional service treatment records have since been obtained, specifically dated from September 2007 to June 2008.  These records were not associated with the claims file when VA first decided the issue in the May 2007 VA rating decision and is deemed relevant to the claim on appeal.  Accordingly, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (2017). 

In December 2015, the Board, in part, granted a rating of 10 percent prior to April 10, 2012 and denied a rating in excess of 10 percent for the entire appeal period for CAD.  The Veteran appealed the December 2015 Board decision for a rating in excess of 10 percent for CAD to the United States Court of Appeals for Veterans Claims (Court).  On April 27, 2017, a memorandum decision set aside the December 2015 Board decision for this issue and remanded it to the Board.

The issues regarding CAD, fibromyalgia, CFS, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A current diagnosis of Meniere's disease is causally related to the service-connected vestibular neuritis.

2.  The Veteran served in the Southwest Asia theater of operations, in Saudi Arabia from September 1990 to March 1991 and Iraq from March 2003 to June 2003 and December 2005 to May 2006, and is a Persian Gulf Veteran.

3.  The Veteran was a smoker and assessed with COPD during periods of active service from March 2001 to October 2006 and September 2007 to June 2008.

4.  The Veteran has not been shown to have a current diagnosis of COPD since separation from service in June 2008. 

5.  The Veteran's current respiratory disorder (other than upper airway resistance syndrome), diagnosed as small airway disease/obstruction was not demonstrated in or related to an occurrence during active service, to include COPD therein, but rather due to his smoking history.

6.  For the entire rating period since March 20, 2014, the Veteran's service-connected vestibular neuritis is assigned at 30 percent, the maximum rating authorized under Diagnostic Code 6204.

7. Evidence associated with the claims file since December 1997 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for CFS. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for Meniere's disease as secondary to service-connected vestibular neuritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).

2.  The criteria for entitlement to service connection for a respiratory disorder (other than upper airway resistance syndrome), to include COPD, have not been met.  38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2017). 

3.  The criteria for a disability rating in excess of 30 percent for vestibular neuritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.87, Diagnostic Code 6204 (2017).

4.  The December 1997 decision denying service connection for a disability manifested by fatigue is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2017).   

5. Evidence received since the December 1997 rating decision that denied service connection for a disability manifested by fatigue, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Meniere's Disease

In seeking VA disability compensation, service connection may be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

Service connection for vestibular neuritis was granted in an October 2008 VA rating decision.  During the appeal period, the Veteran was diagnosed with Meniere's disease, as noted in June 2014 and February 2016 private treatment records.  The evidence also shows this diagnosis is causally related to the service-connected vestibular neuritis, as noted in a March 2016 private medical opinion with sufficient rationale associated with a completed audiogram report and treatment record.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for Meniere's disease as secondary to the service-connected vestibular neuritis.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310. 

Service Connection for a Respiratory Disorder, to include COPD
(Other Than Upper Airway Resistance Syndrome)

The Veteran's attorney challenges the adequacy of the August 2014 VA examination because of the results of the pulmonary function test (PFT).  As the results of the PFT and severity of the Veteran's symptoms are not the basis for the denial of this claim, the August 2014 examination is adequate.  Regarding her assertions related to earlier PFTs, the Board finds below that the occurrence in-service element of a service connection claim has been met, and therefore the validity of the PFTs in service is not considered as negative evidence.  

Neither the Veteran nor his attorney have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2017).  A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

In this case, the Board finds that the Veteran is a Persian Gulf Veteran as his service personnel records reflect that he served in the Southwest Asia theater of operations, specifically Saudi Arabia from September 1990 to March 1991 and Iraq from March 2003 to June 2003 and December 2005 to May 2006.  See 38 U.S.C.A. § 101(33) (West 2014); 38 C.F.R. § 3.317(e)(2) (2017).  Nevertheless, as discussed below, the Veteran is currently diagnosed with small airway disease/obstruction.  This diagnosis is a known clinical diagnosis and, therefore, not a qualifying chronic disability.  As such, the undiagnosed illness presumptive provisions of 38 U.S.C.A. § 1117 do not apply and other provisions of a qualifying chronic disability do not provide an exception.  The claim on appeal will be discussed on a direct basis below.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a November 2006 VA Form 21-4138, the Veteran requested service connection for COPD/upper airway resistance syndrome.

In a May 2007 VA rating decision, service connection for pulmonary hypertension with upper airway resistance syndrome was granted and service connection for COPD was denied.

In a July 2013 statement, the Veteran's attorney noted the Veteran's request to claim service connection for COPD because it was diagnosed in service in June 2006.  The attorney reiterated this contention in a June 2015 statement and in a statement attached with the March 2016 substantive appeal. 

Review of the evidentiary record shows a current diagnosis for a respiratory disorder (other than upper airway resistance syndrome).  The August 2014 VA Disability Benefits Questionnaire (DBQ) examiner for respiratory conditions documented a diagnosis of small airway obstruction/disease.  As a result, the Board finds the element of a current disability for has been met in this case.

Next, review of the Veteran's service treatment records show that evaluation at the time of entrance in July 1989 and during a periodic evaluation in April 1993 did not reveal any respiratory abnormality as his lungs and chest evaluations were recorded as normal.  Subsequently, a July 2006 Report of Medical Assessment, DA Form 2807-1 documents notations of COPD, a May 2006 pulmonary function test (PFT) results of moderate airflow obstruction with inconsistent effort but at maximum moderate COPD, and June 2006 PFT results of moderate COPD.  In addition, January 2008 service treatment records and PFT results documented findings of COPD.  As a result, the Board finds the element of an in-service occurrence has been met in this case; however, the element of a nexus between the current disability and in-service occurrence has not been met, as discussed below.

Review of post-service treatment records are silent for any indication of a positive relationship between the Veteran's current diagnosis of small airway disease/obstruction and the in-service occurrences of COPD.

The Veteran's attorney contends that having a poor mouth seal can lead to invalid pulmonary function test (PFT) results, and that this should not be held against the Veteran.  In this case, the severity of the Veteran's disability is not at issue.  The Board is not denying the claim based upon whether the PFT results accurately capture the severity of the Veteran's respiratory impairment.  At issue is the cause of such impairment.  

As previously discussed, the August 2014 VA DBQ examination report for respiratory conditions shows that the Veteran has a current respiratory diagnosis (other than upper airway resistance syndrome) of small airway obstruction/disease, and noted that the Veteran reported smoking two packs of cigarettes per day since he was a teenager.  A PFT was conducted with abnormal results indicating respiratory impairment.  COPD was not diagnosed, and the examiner specifically found that the Veteran did not have multiple respiratory conditions.  The examiner stated that the Veteran's airway disease was not caused by service, and that he was advised to quit smoking in service.  At the time of the examination, the Veteran continued to smoke.  The same VA physician who conducted the August 2014 examination opined in April 2015 that the "Veteran has lung changes as severe obstructive defects with small airway trapping as the result of long term tobacco abuse that is not caused by or result of service."

The Board finds that the most probative evidence of record demonstrates that the Veteran's current respiratory disorder of small airway disease/obstruction, to the extent that it is separate and distinct from the service-connected upper airway resistance syndrome, is not related to active service, but rather more likely due to his history of cigarette smoking.  The April 2015 VA medical opinion is probative as the examiner reviewed the claims file, considered the Veteran's most recent medical history and provided sufficient rationale for the opinion provided.  Accordingly, the opinion is found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

Although the Veteran is competent to report observable symptomatology regarding his respiratory disorder (other than upper airway resistance syndrome), the Board finds he does not have the experience, education, training, and expertise to provide an opinion regarding the etiology of his current small airway obstruction/disease, as this would require knowledge of biological processes and pathology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the record does not show that the Veteran is competent self-diagnose COPD or provide an etiology opinion regarding COPD.  See Robinson v. Shinseki, 557 F3.d 1355 (Fed. Cir. 2009).

The Veteran's attorney argues that the Veteran's tobacco use is irrelevant because the respiratory condition began in service.  As to the effects of tobacco use during service, for claims filed after June 9, 1998, such as the Veteran's claim in this instance, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

In sum, the Board gives more weight to the VA examiner's opinion rendered by a trained medical professional and finds that the third criterion to establish service connection on a direct basis has not been met.  See 38 U.S.C.A. §§ 1110, 1131.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service-Connected Vestibular Neuritis

As noted above, service connection for vestibular neuritis was granted in an October 2008 VA rating decision.  The Veteran was assigned a 10 percent rating effective from October 5, 2006.  See 38 C.F.R. § 4.87, Diagnostic Code 6240.  In a May 2009 VA rating decision, a 30 percent rating was assigned from October 5, 2006.  In a March 20, 2014 statement, the Veteran's representative noted the Veteran continues to have episodes of dizziness, staggering, and post-vertigo fatigue.

Since the Veteran's service-connected vestibular neuritis has been assigned the maximum schedular rating available for a peripheral vestibular disorder for the entire rating period since March 20, 2014, the Board finds there is no legal basis upon which to award a higher schedular evaluation for vestibular neuritis.  As such, entitlement to a rating for vestibular neuritis in excess of 30 percent is not warranted.  

Petition to Reopen a Claim for Service Connection for a Disability Manifested by Fatigue

In December 1997, the RO denied the Veteran's claim for service connection for a disability manifested by fatigue on the basis that he did not have a diagnosis of a disability manifested by fatigue.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the December 1997 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2017). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, an August 2014 VA examiner provided a diagnosis of CFS, and then provided a negative etiology opinion.  A negative nexus opinion cannot be material because it does not raise a reasonable possibility of substantiating the claim.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  However, in this case, the claim was denied because there was no diagnosis, and even though the examination report is unclear, it appears that a diagnosis of CFS was made.  

Reopening of the Veteran's claim for service connection for CFS based on the receipt of new and material evidence is therefore warranted.  .


ORDER

Service connection for Meniere's disease as secondary to service-connected vestibular neuritis is granted.

Service connection for a respiratory disorder (other than upper airway resistance syndrome), to include COPD, is denied.

A rating in excess of 30 percent for vestibular neuritis is denied.

New and material evidence having been received, the claim for service connection for CFS is reopened; the appeal is granted to this extent only.


REMAND

First, during the course of the appeal, the service-connected CAD was addressed in a September 2009 VA heart examination and April 2012 VA DBQ examinations for ischemic heart disease.  In light of the April 2017 memorandum decision for this issue, specifically regarding the results from METs testing, an additional examination is needed to properly adjudicate the service-connected CAD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. §§ 3.159, 4.100, 4.104, Diagnostic Code 7005 (2017).

Next, an additional VA medical opinion is needed for the issue of entitlement to service connection for fibromyalgia.  See 38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.  Most recently, the Veteran was afforded a VA DBQ Gulf War general medical examination in August 2014.  With regard to claims for fibromyalgia and CFS, the examiner opined the following:

No diagnosis made.  [sic]  No diagnoses conditions with/without pathophysiology or etiology made.  No conditions related to known or unknown Gulf War exposures made.  No undiagnosed illness to include "Gulf War Syndrome" made.  No undiagnosed illness, no diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, no diagnosable chronic multi-symptom illness with a partially explained etiology, [and] no new disease with a clear and specific etiology and diagnosis made.

The Board finds this opinion was provided without an adequate rationale as the VA examiner did not explain how it was based on the Veteran's specific case and medical history during and since separation from service.  When VA undertakes to provide a VA medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding CFS, as noted above, the August 2014 opinion is not clear, as it appears to provide a diagnosis of CFS, and then state that the Veteran does not have a disability related to service in the Persian Gulf, including an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  A supplemental opinion is needed to resolve this conflict. 

Lastly, a remand is also needed for the issue of TDIU.  While the Board remands the issue of service connection for fibromyalgia, that decision may impact these claims.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his CAD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If possible, METs testing should be conducted.  If METs testing cannot be conducted, the examiner must explain why pursuant to 38 C.F.R. § 4.100 and provide a METs estimate if appropriate. 

If possible, LVEF testing should be conducted.  If this is not possible, the examiner must explain why.  

The examiner must provide all findings along with a complete rationale for any opinions provided.  If any of the above requested development cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Obtain an additional medical opinion from an appropriate clinician for the Veteran's symptoms of joint pain and fatigue, claimed as fibromyalgia and CFS.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's symptoms of joint pain and fatigue are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War. 

The examiner should also determine whether the Veteran has fibromyalgia or CFS.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Then, the RO should review the examination report and medical opinion to ensure that the requested information was provided.  If the report or opinion is deficient in any manner, the RO must implement corrective procedures.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


